Citation Nr: 1008981	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for myopia.

3.  Entitlement to a compensable evaluation for muscular 
tension headaches.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to August 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claims file has been twice transferred as the 
Veteran relocated to other jurisdictions.  The RO as listed 
on the title page is now the appropriate Agency of Original 
Jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted his claim in October 2004 and in March 
2005.  The then servicing RO mailed to him the rating 
decision now on appeal.  The Veteran submitted his notice of 
disagreement in April 2005 and in May submitted another 
letter requesting a hearing before a decision review officer 
at the RO. 

The Veteran did not then nor does he have now a 
representative.

In March 2006 the servicing RO mailed a letter to the Veteran 
informing him of a June 2006 date for a hearing before a 
hearing officer.  The Board notes the address of the Veteran 
on that March 2006 letter does not match the home address 
printed by the Veteran on earlier correspondence.  

A memorandum dated March 2007 indicates the Veteran failed to 
appear for the hearing; however, RO memoranda dated May 2007 
notes that the Veteran did request a hearing and that one 
should be scheduled.  In numerous correspondence dated 2007 
through 2009 the Veteran stated he never received notice of 
the June 2006 hearing, disputed the address, and still wanted 
one at the RO.  

In June 2009 the Veteran wrote another letter informing the 
RO that he now had moved to New Mexico and still wanted a 
hearing.  The Albuquerque RO sent notice of an October 2009 
hearing date.  Before that date, the Veteran submitted 
another letter requesting a rescheduling because he could not 
get the time off work.  There is no further correspondence 
from the RO and a notation in the January 2010 supplemental 
statement of the case indicated the RO found the Veteran had 
requested and failed to appear for three hearings.  The 
record indicates that the Veteran may have failed to appear 
for one hearing, but as discussed above the Veteran disputes 
receiving notice of such hearing and given the circumstances 
surrounding Hurricane Katrina the Board will grant the 
Veteran the benefit of the doubt in this regard.  Further and 
as noted, prior to the October 2009 hearing, the Veteran 
asked that the hearing be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing 
before a RO hearing officer.  The Veteran 
should be notified by letter of the date, 
time, and place of such a hearing.  Put a 
copy of this letter in the claims file.  
If the Veteran elects not to have this 
hearing, or fails to report for his 
hearing on the date it is scheduled, 
document this in the claims file.

Note:  At this time, the Veteran is put on 
notice that the person requesting the 
hearing is expected to appear in person at 
the hearing.  An exception may be made for 
extenuating circumstances that prevent 
him/her from attending, such as 
incarceration or a serious medical 
condition.  If the Veteran fails to appear 
or cancels the hearing, the RO may find 
that good cause or extenuating 
circumstances have not been show and deny 
any additional request for a hearing.

2.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran, and the 
representative (should he appoint one) 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


